Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Continuation application serial no. 14473081, filed 08/29/2014 ,now U.S. Patent #10496676.
Information Disclosure Statement
The IDS filed 05/06/2020 has been considered as noted on the attached PTO-1449.
Claims 1-20 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 15 and 20 are rejected on the ground of nonstatutory double patenting over claims 1, 8 and 17 of U. S. Patent No. 10,496,676 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Instant Application 16/682007
U.S. Patent No. 10,496,676
Claim 1, 15 and 20













establishing a network connection to a network and the synchronization targets after the synchronization cache has been populated;



writing data of an atomic write operation, received by the first node from a device, to first storage; replicating the atomic write operation to a synchronization target; and 









         

acknowledging the atomic write operation to the device based upon the data being written to the first storage by the first node and the synchronization target indicating that the data has been written to second storage.




loading the synchronization metadata into a cache of the first node, wherein the synchronization metadata maps files to replication-critical consistency groups, replication-non-critical consistency groups, and no consistency group; 

loading a networking subsystem into a functional state, to establish a connection from the first node to the second node using the synchronization metadata, based upon the synchronization metadata being loaded into the cache; 

receiving an operation from a client to modify a file at the first node, wherein the operation is executed upon the file at the first node and is replicated to the second node for execution upon the synchronization target; 

transmitting an acknowledgement to the client that the operation is complete based upon the synchronization metadata mapping the file to a replication-critical consistency group and execution of the operation at the first node and replication of the operation at second node successfully completing; and 

transmitting the acknowledgement to the client that the operation is complete based upon the synchronization metadata mapping the file to a replication-non-critical consistency group and execution of the operation at the first node successfully completing irrespective of whether the replication to the second node has completed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al. [US 20070162462 A1] in view of Fienblit et al. [US 20100077142 A1, September 25, 2008].

	With respect to claim 1, Zhang teaches a method comprising:
populating a synchronization cache with synchronization metadata indicating synchronization targets of a first node ([0064] the metadata of each file (or directory) is assigned a home--either the central server 134 or some WFSR 112 in the system. The home of a file is delegated the responsibility for file management and allows WireFS optimizations in file lookup and transfer. Data synchronization between WFSRs and the central server is through a WireFS Manager 132 (WFSM));
writing data of an atomic write operation [e.g. the file is updated at the file server atomically], received by the first node from a device, to first storage; replicating the atomic write operation to a synchronization target [e.g. propagates updates] ([0091] FIG. 5, shows a write operation. Here the client WFSR obtains exclusive access by acquiring ownership of the file (exchange 520). The client write requests are satisfied at the WFSR 515 and update logs are generated (exchange 510). The update logs contain the differences between the original file contents and the updated file. The WFSR then propagates those updates to the home 450 which regenerates the file attribute list and updates the chunk location hints (exchange 525). Finally, the original file is updated (exchange 530) at the WFSM 535 which streams the differences to the server. Steps 525, 530 are performed asynchronously. Updates can be aggregated by the owner 515 and the home 540 before committing them at the file server. Finally, the home WFSR 540 can push (exchange 545) the new chunks of data to WFSCs 550).
[0028] for file atomicity maintenance, the method including the caching step may further include the step of evicting from the system all bins of a file is the file has a bin evicted during the process.
 [0152] if a file has some bin evicted during the process, all other bins of the file will also be evicted from the system. That is for file atomicity maintenance. 
  [0188] the inconsistency problem is handled using two techniques. First, all updates to a file are serialized at its home and only the owner is allowed to perform any updates. It is therefore enough for WireFS home to invalidate all other cached copies and redirect any new requests to the owner. Second, whole files are cached at the home node and the file is updated at the file server atomically. The home node collects all updates and creates a temporary file at the server. That file contains the original an atomic update at the file server); and
acknowledging the atomic write operation to the device based upon the data being written to the first storage by the first node and the synchronization target indicating that the data has been written to second storage ([0158] in case 1102, the home gets the ownership update acknowledgement from all WFSRs in the callback list. In case 1103, a WFSR is forced to relinquish ownership. The solid lines show local area communication while the dotted lines show the messages over the wide area).
As shown above Zhang teaches replicating the modification operation [e.g. request to modify contents of the file] to create a replication operation [e.g. periodically receive an update log containing file updates] that is transmitted over the connection to the second node based upon the synchronization metadata [e.g. file handle] wherein completion of the write operation is based upon the modification operation and the replication [e.g. propagates updates] operation completing [e.g. atomicity].
Note: referring to the instant application specification paragraph [0013] describes operation completion as “when data is subject to atomic synchronization, an acknowledgement that a write operation completed is not returned to a client until the write operation has been replicated to the other cluster”, therefore as shown above Zhang in paragraphs [0028, 0152, 0188 and 0158] teaches acknowledgement and atomic synchronization for completion of the write operation). 

establishing a network connection to a network and the synchronization targets after the synchronization cache has been populated.

Fienblit teaches establishing a network connection to a network and the replication targets after the replication cache has been populated [e.g. first the snapshot preparation command, then after create snapshot command] ([0028] the snapshot process may be split into two separate sub-processes, called using two separate commands,.. a snapshot preparation command and a snapshot creation command to take the snapshot. 
[0030] in response to the snapshot preparation command, the storage controller may load metadata and other key snapshot information from the storage volumes into a cache. The storage controller may also reserve resources needed for performing the snapshot, such as threads, memory and disk space. 
 [0043] storage controller 36 pre-fetches change recording bitmap 54 from its location on at least one of source storage volumes 24, 26, 28, into at least one of caches 46, 48, 50. Alternatively or additionally, storage controller 36 pre-fetches metadata such as snapshot relations from at least one of source storage volumes 24, 26, 28, into at least one of caches 46, 48, 50. Snapshot relations are typically connections delineating relationships between source data, such as data blocks on source storage volumes 24, 26, 28, and target data such as data blocks on target storage volumes 30, 32, 34. Similarly, other data used for snapshot creation, as will be known to those skilled in the art, may be pre-fetched from at least one of source storage volumes 24, 26, 28, into at least one of caches 46, 48, 50.

[0052] the create snapshot command may be received from the data administrator in step 100 prior to completion of the snapshot preparation activities. Early receipt of the create snapshot command can occur due to absence of the preparation status message. After performing steps 96 and 100, storage controller 36 completes preparations started in system preparing step 92 for reducing snapshot creation time, in a preparation completing and snapshot creating).
As shown above Fienblit teaches establishing a network connection to network targets (e.g. replicate the snapshot of consistency group 78) after the replication cache has been populated. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Zhang with  populating synchronization cache before network target connections of Fienblit. Such a modification would provide an accurate copy of the consistency group (Fienblit [0025]).

With respect to dependent claim 2, Zhang as modified by Fienblit further teaches refraining from acknowledging the atomic write operation until the data has been acknowledged as being stored within both the first storage by the first node and the second storage by the synchronization target (Zhang [0158] in case 1102, the home gets the ownership update acknowledgement from all WFSRs in the callback list. In case 1103, a WFSR is forced to relinquish ownership. The solid lines show local area communication while the dotted lines show the messages over the wide area).

With respect to dependent claim 6, Zhang as modified by Fienblit further teaches updating the synchronization metadata based upon the synchronization target being migrated from a second node to a third node (Zhang [0091] FIG. 5 shows a write operation. Here the client WFSR obtains exclusive access by acquiring ownership of the file (exchange 520). The client write requests are satisfied at the WFSR 515 and update logs are generated (exchange 510). The update logs contain the differences between the original file contents and the updated file. The WFSR then propagates those updates to the home 450 which regenerates the file attribute list and updates the chunk location hints (exchange 525). Finally, the original file is updated (exchange 530) at the WFSM 535 which streams the differences to the server. Steps 525, 530 are performed asynchronously. Updates can be aggregated by the owner 515 and the home 540 before committing them at the file server. Finally, the home WFSR 540 can push (exchange 545) the new chunks of data to WFSCs 550).

With respect to dependent claim 7, Zhang as modified by Fienblit further teaches wherein the synchronization metadata specifies a second synchronization target for the first node (Zhang [0099-0104] the WFSR performs two operations on receiving the lookup request. First, it translates the file handle to the server path name (on which OPEN request registers a callback with the home node to invalidate the WFSR cache on an update. It also retrieves the attributes of all children of the lookup target).

With respect to dependent claim 9, Zhang as modified by Fienblit further teaches transmitting an acknowledgement to the device that an operation is complete based upon the synchronization metadata mapping a file targeted by the operation to a replication-critical consistency group and execution of the operation at the first node and replication of the operation at the synchronization target successfully completing (Zhang [0105] the arguments to GETATTR include the file handle of the file. The WFSR retrieves the attribute information of all children of the lookup target along with the OPEN call. If the GETATTR is performed close to the LOOKUP, most likely the attribute information would be cached. The client is returned this cached information if there is no outstanding callback. Similarly, READDIR and READDIRPLUS can be satisfied from the cache. If the attributes are not cached or the cache is invalidated, however, the request is sent to the home node of the file which must return the correct attributes and/or contents. Since GETATTR is usually followed by a read/write access, WireFS can initiate a read-ahead of the target file and can satisfy the read requests without waiting for the data in the critical path).

determining whether the synchronization metadata is stale (Zhang [0084] the dcache is a persistent cache of recently accessed data chunks. The first 64 bits of the content hash are used as an index into the cache. Using this index has two benefits: first, it enables sharing common data blocks across files throughout the file system; and second, it allows easy identification of the blocks present in the WFSCs without any associated metadata state. The DAL identifies the data as well as the differences to be transferred between nodes in the system using the dcache).

With respect to dependent claim 13, Zhang as modified by Fienblit further teaches wherein the synchronization cache is populated before networking subsystems are initialized (Fienblit [0028-0030, 0043, 0048 and 0052]).

With respect to dependent claim 14, Zhang as modified by Fienblit further teaches updating the synchronization metadata based upon a changed to a consistency group endpoint-to-synchronization target mapping (Zhang [0091] FIG. 5).

Regarding claims 15 and 20; the instant claims recite substantially same limitations as the above rejected claim 1 and are therefore rejected under the same prior-art teachings.
Regarding claim 16; the instant claims recite substantially same limitations as the above rejected claim 2 and are therefore rejected under the same prior-art teachings.

Claims 3-5, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang in view of Fienblit, as applied to claims 1 and 15, further in view of Peterson et al. [US 20140006685 A1, June 29, 2012]. 

With respect to dependent claim 3, Zhang as modified by Fienblit does not teach writing data of a non-atomic write operation, received by the first node from the device, to the first storage. 
Peterson teaches writing data of a non-atomic write operation, received by the first node from the device, to the first storage ([0243] the storage controller 124 may further comprise an acknowledgment module 1737 that transmits or records acknowledgment of completion of storage requests (atomic or non-atomic). The acknowledgment module 1737 may transmit acknowledgment asynchronously via a callback or other mechanism. Alternatively, an acknowledged atomic storage request may be synchronous and may comprise returning from an asynchronous function or method call. The acknowledgment module 1737 may send acknowledgment after the data has actually been stored and/or when it is reasonably certain that the data of the request will be stored, as will be explained in further detail in connection with the flowchart shown in FIG. 18).


With respect to dependent claim 4, Zhang, Fienblit as modified by Peterson further teaches replicating the non-atomic write operation to the synchronization target (Zhang [0013] the method may further comprise the steps of, at the home file system redirector, receiving from a requesting redirector a request to modify contents of the file, and granting exclusive update access to the requesting redirector.  In that case, the home file system may periodically receive an update log containing file updates performed by the requesting redirector).

With respect to dependent claim 5, Zhang, Fienblit as modified by Peterson acknowledging the non-atomic write operation based upon the data being written by the first node to the first storage irrespective of whether the synchronization target has acknowledged that the data has been written to the second storage (Peterson [0243] the storage controller 124 may further comprise an acknowledgment module 1737 that transmits or records acknowledgment of completion of storage requests (atomic or non-atomic). The acknowledgment module 1737 may transmit acknowledgment asynchronously via a callback or other mechanism… FIG. 18).

executing an operation by the first node upon the first storage without replicating the operation to the synchronization target based upon the synchronization metadata mapping a file targeted by the operation to a no-consistency group.
Peterson teaches executing an operation by the first node upon the first storage without replicating the operation to the synchronization target based upon the synchronization metadata mapping a file targeted by the operation to a no-consistency group ([0243] the storage controller 124 may further comprise an acknowledgment module 1737 that transmits or records acknowledgment of completion of storage requests (atomic or non-atomic). The acknowledgment module 1737 may transmit acknowledgment asynchronously via a callback or other mechanism. Alternatively, an acknowledged atomic storage request may be synchronous and may comprise returning from an asynchronous function or method call. The acknowledgment module 1737 may send acknowledgment after the data has actually been stored and/or when it is reasonably certain that the data of the request will be stored, as will be explained in further detail in connection with the flowchart shown in FIG. 18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Zhang as modified by Fienblit with “processing atomic non-atomic write operation” of Peterson. Such a modification would allow the storage controller to more efficiently manage storage resources (e.g., prevent premature reservation of physical storage resources) (Peterson [0098]).
Regarding claims 17-19 the instant claims recite substantially same limitations as the above rejected claims 3-5 and are therefore rejected under the same prior-art teachings.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Zhang in view of Fienblit, as applied to claims 1 and 15, further in view of Periorellis et al. [US 20120304195 A1, May 24, 2011].
 
With respect to dependent claim 8, Zhang as modified by Fienblit further teaches connecting to the synchronization target after connecting to the second synchronization target based upon the synchronization target having a lower priority than the second synchronization target.
Periorellis teaches connecting to the synchronization target after connecting to the second synchronization target based upon the synchronization target having a lower priority than the second synchronization target ([0037] the management scenario 116 can express, in a non-exhaustive list of examples; ordering among entities, priorities among operations, synchronization, resource constraints and entity attributes. Ordering among entities enables administrators to express the order in which management operations have to occur, for example, "manage entity a, then entity b, then entity c." Expressing priorities among operations enables administrators to express the pre-requisite and post-requisite actions, for example, "application update must precede firmware update." Synchronization enables administrators to define common starting points and criteria of success for specific updates. Resource constraints enable administrators to express the requirements in the form of a dynamic 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Zhang as modified by Fienblit with “assigning synchronization priority” of Periorellis. Such a modification would provide an administrator to prioritize management operations such that all application updates follow firmware updates) (Periorellis [0056]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Zhang in view of Fienblit, as applied to claims 1 and 15, further in view of Kara et al. [US 6199055 B1, November 5, 1997]. 

With respect to dependent claim 10, Zhang as modified by Fienblit further teaches transmitting an acknowledgement to the device that an operation is complete based upon the synchronization metadata mapping a file targeted by the operation to a replication-non-critical consistency group and execution of the operation at the first node successfully completing irrespective of replication of the operation at the synchronization target successfully completing.
Kara teaches transmitting an acknowledgement to the device that an operation is complete based upon the synchronization metadata mapping a file targeted by the operation to a replication-non-critical consistency group and execution of the operation at the first node successfully completing irrespective of replication of the operation at the synchronization target successfully completing (col.21, lines 6-14, the processes are themselves atomic transactions as described, a particular external transaction may utilize processes which are not atomic transactions, if desired. However, as fault tolerance and security, relies at least in part on the atomicy of transactions within the portable processors, it is preferred that only processes not critical to performance of the external transaction be utilized as non-atomic transactions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Zhang as modified by Fienblit with “processing atomic and non-atomic operation subject to critical and non-critical process” of Kara. Such a modification would relies on the distributed arbitration of the secure portable processor and the trusted remote system (Kara, col 27, lines 23-25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALLEN S LIN/Examiner, Art Unit 2153